Citation Nr: 1528560	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Appellant had active service from August 1969 to April 1971, with additional periods of participation in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri: specifically, a March 2009 rating decision which denied service connection for a right shoulder disorder, and a January 2013 rating decision which denied service connection for bilateral knee disabilities.  After the March 2009 rating decision, the Appellant submitted additional evidence relating to his right shoulder claim within a year, as such, the claim remained open.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay; however, adjudication of the Appellant's claims without the benefit of additional development would be prejudicial to the Appellant.

Service connection may be granted for a disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2014).  

The claims file contains a memorandum regarding the formal finding of incomplete Service Treatment Records for the Appellant for United States Army Reserves active training in July 2006.  However, the record supports that the Appellant has participation in the United States Army reserves for time periods in addition to July 2006, and records of such may be relevant to his claim.  By statement dated January 2014, the Appellant stated he injured his bilateral knees in the mid-1980s at Fort Still, Oklahoma.  He stated that after this injury he was unable to pass the physical training test.  The Board finds a remand necessary to conduct a search for any outstanding service relevant documents which may support the Appellant's statements.

Further, the Board finds a remand necessary to obtain VA examinations.

In regard to the right shoulder, in a statement received May 2010, the Appellant stated he injured his right shoulder during annual training at Fort Chaffee in 2006.  A buddy statement by D.C.D., Unit Administrator for the 329th Battalion, states that in July 2006, while attending annual training for the National Guard, the Appellant was seen by sick call.  An individual sick slip and emergency care note dated July 2006 shows the Appellant was seen for pain and limitation of movement of the right shoulder.  The Appellant was diagnosed with right shoulder inflammation and advised to follow up with his private physician for a pre-existing condition.  A VA treatment record from the Kansas, City Missouri VAMC suggests that the Appellant injured his shoulder in April 2006 when he fell off of his tractor.

In regard to the bilateral knees, the Appellant has reported that while at basic training in Fort Ord, California, he tripped and fell, hurting his knees.  The Appellant further reported that while on annual Army Reserve training at Fort Still, Oklahoma, he slipped and fell onto both knees while climbing into a truck.  An examination conducted during the reserves dated September 1995 notes the Appellant had a history of left knee degenerative changes.  A physical from the reserves dated April 1996 noted the Appellant had osteoarthritis of the bilateral knees.  A service treatment record dated August 2002 reflected a report of knee pain but the examiner related it to the Appellant's occupation as a mail carrier.

In light of the above, the Board finds that there is competent evidence that the Appellant may suffer from right shoulder and/or bilateral knee disabilities as etiologically related to service and/or participation in the reserves; however, the file does not contain sufficient medical evidence for VA to make a decision.  As such, the Board finds that a VA examination is necessary to determine whether the Appellant has current right shoulder and/or bilateral knee disabilities related to his military service and/or participation in the reserves.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, verify the Appellant's periods of ACDUTRA/INACDTRA service.  Request from all appropriate records repositories, to include all Reserve and National Guard units noted in the record, the Appellant's complete service personnel records from his Reserve and National Guard service from the 1980s to present.

Particular attention in invited to the Appellant's January 2014 statement, in which the Appellant stated he injured his bilateral knees in the mid-1980s at Fort Still, Oklahoma.  He stated that after this injury he was unable to pass the physical training test.  

All pertinent follow-up must be undertaken in accordance with the M21-1MR, III.iii.2.B.13 for obtainment of the Appellant's complete service personnel records.  

All records requests and responses received must be documented in the claims file. 

After the above is complete to the extent possible, complete the following VA examinations.

2.  Right Shoulder Disability.  Schedule the Appellant for an appropriate VA examination for his claimed right shoulder disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, and any pertinent evidence contained in the electronic claims file, eliciting a history directly from the Appellant, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  Detail all current diagnoses as related to the Appellant's right shoulder condition;

(b)  Offer an opinion as to whether the current right shoulder condition had its onset during active service or is otherwise related to active service; and

(c)  Offer an opinion as to whether the current right shoulder condition resulted from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

3.  Bilateral Knee Disabilities.  Schedule the Appellant for an appropriate VA examination for his claimed bilateral knee disabilities.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, and any pertinent evidence contained in the electronic claims file, eliciting a history directly from the Appellant, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  Detail all current diagnoses as related to the Appellant's bilateral knee conditions;

(b)  Offer an opinion as to whether the current bilateral knee conditions had their onset during active service or are otherwise related to active service; and

(c)  Offer an opinion as to whether the current bilateral knee conditions resulted from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

4.  Then, readjudicate the claims for service connection for right shoulder and bilateral knee disabilities.  In particular, review all the evidence that was submitted since the last SOC.  If the benefits sought on appeal remain denied, the Appellant and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Appellant and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




